Case 2:16-bk-57205         Doc 61    Filed 04/20/20 Entered 04/20/20 14:30:36              Desc Main
                                     Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                  COLUMBUS DIVISION

 In Re:                                              Case No. 16-57205

 Jill R Carter
                                                     Chapter 13

 Debtor(s).                                          Judge John E. Hoffman, Jr.

    AGREED RESPONSE TO MOTION TO DEEM MORTGAGE CURRENT (Doc 54)

          U.S. Bank Trust National Association as Trustee of the Igloo Series III Trust

(“Creditor”), by and through their undersigned counsel, hereby files this agreed response to the

Trustee’s Motion to Deem Mortgage Current filed on April 02, 2020.


          1.     Creditor agrees that the pre-petition arrearage claim of Creditor has been paid in

full.

          2.     Creditor agrees that all ongoing post-petition mortgage payments have been made

through the Final Payment Date, and that all such payments are deemed to have been made on a

timely basis.

          3.     Creditor agrees that the mortgage obligation to Creditor is deemed current as of

the Final Payment Date.

          4.     Creditor agrees to adjust its loan balance to reflect the balance delineated in the

original amortization schedule (or if the loan was modified, modified amortization schedule) as

of the Final Payment Date, and agrees any amounts in excess of that balance, including any
Case 2:16-bk-57205       Doc 61    Filed 04/20/20 Entered 04/20/20 14:30:36               Desc Main
                                   Document     Page 2 of 2



alleged arrearages, costs, fees or interest are discharged pursuant to 11 U.S.C. §1328.

                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response was served electronically on April 20, 2020
through the Court’s ECF System on all ECF participants registered in this case at the e-mail
address registered with the Court

And by ordinary U.S. Mail on April 20, 2020 addressed to:

       Jill R Carter, Debtor
       21522 Buena Vista Road
       Rockbridge, OH 43149
                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (0058394)
                                                  Attorney for Creditor
